State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 4, 2014                   518870
________________________________

In the Matter of DENNIS
   TIMMONS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   October 21, 2014

Before:   Lahtinen, J.P., Stein, McCarthy, Egan Jr. and Clark, JJ.

                             __________


     Dennis Timmons, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

     Determination confirmed.     No opinion.

      Lahtinen, J.P., Stein, McCarthy, Egan Jr. and Clark, JJ.,
concur.
                              -2-                  518870

      ORDERED that the determination is confirmed, without costs,
and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court